Citation Nr: 1210284	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1963 to March 1966.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2006, a statement of the case was issued in May 2007, and a substantive appeal was timely received in May 2007.

In August 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In September 2008, the Board denied the Veteran's claim for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  The Veteran appealed the Board's September 2008 decision to the United States Court of Appeals for Veterans Claims (Court) which, by a November 2010 memorandum decision, vacated the Board's September 2008 decision and remanded the case for compliance with the terms of the Court decision.  The Court found that the Board failed to determine whether the Veteran's and his wife's account of a back disability since an in-service jeep accident was credible.  

In June 2011, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

A low back disability was not affirmatively shown to have been present in service; arthritis or degenerative joint disease was not manifest to a compensable degree within one year of separation from service; and the current low back disability, to include degenerative disc disease of the lumbar spine, is unrelated to an injury or disease of service origin.


CONCLUSION OF LAW

A low back disorder, to include degenerative disc disease of the lumbar spine, was not incurred in or aggravated by service and service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in March 2006.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in May 2006 and in October 2011.  

In May 2011, the Veteran's attorney contended that on VA examination in May 2006, the examiner did not provide an opinion as to the relationship between the Veteran's degenerative disc disease and his in-service back injury; however, a review of the examination shows the VA examiner addressed whether the current low back disability is related to service.  While the Veteran's attorney further contended that the examiner incorrectly stated that heavy lifting was the norm in the mines where the Veteran worked for many years, private medical records in April 2000 show the Veteran reported doing a lot of heavy lifting at work.  

Therefore the Board does not find the May 2006 VA examination to be inadequate for the reasons articulated by the Veteran's attorney.  Instead, in the June 2011 remand, the Board found the VA examination in May 2006 to be incomplete to the extent the examiner's rationale did not address the etiology of the Veteran's degenerative disc disease involving the lumbar vertebrae at L1-2 and L2-3.  Subsequently, the etiology of degenerative disc disease involving L1-2 and L2-3 was addressed in the VA examination in October 2011.  

The findings and opinions based on the two VA examinations are therefore adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidence and Analysis

Service treatment records show that in November 1965, the Veteran complained of back pain and the examination revealed he had severe lumbosacral spasm.  The separation examination on March 10, 1966 evaluated the spine as normal and on the accompanying report of medical history on March 21, 1966 a back disability was not indicated.  While there is one instance of lumbosacral spasm in service, the current low back disability to include degenerative disc disease, was not affirmatively shown to have been present during service.  Further, as the discharge examination report was normal, symptomatology would appear to have been acute and transitory and to have resolved prior to separation from service.  As will be further discussed below, while the Veteran contends that subsequent to his separation examination and prior to discharge he injured his back in a jeep accident, the service treatment do not show he injured his back during the jeep accident in service.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic disability of the low back in service and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there was only one isolated incident of a low back problem in the service records, then continuity of symptomatology is required to support the claim.  

After service, osteoarthritis in the lumbar spine was first documented in May 2001, which is well beyond the one year presumptive period following separation from service in 1966 for manifestation of arthritis of the low back disability as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  While private medical records in November 2004 show the Veteran has a long history osteoarthritis, primarily in the lumbar spine, the evidence does not establish the Veteran was diagnosed with arthritis of the lumbar spine within his first year after discharge from service in 1966.  

In the claim of service connection for a low back disability received in February 2006, the Veteran contended that he has had back problems since service.  In August 2008, he testified that while serving in Korea he was involved in a jeep accident in March 1966.  He stated the jeep came to get him because he was processing out of service, the driver lost control, he was thrown out of the jeep, had to get stitches in his head and was taken to the infirmary at Camp St. Barbara where x-rays of his back were taken.  The x-ray findings were not discussed with him because the next day he flew back to the United States.  The Veteran asserted that after service he worked in a bakery for about two years.  Afterwards he worked in the coal mines first as a shuttle car operator for two years, then as a mechanic electrician for about a year, and a maintenance foreman for sixteen years.  He noted that he did not do any heavy lifting.  The Veteran explained that there is no documented evidence of back problems until approximately 2000 because he was afraid that if he complained of back problems he would lose his job in the mines.  His wife testified that she remembered the Veteran had back pain in the early 1970s.  

The Veteran is competent to describe the symptoms of an injury or illness, however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board notes that it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in the instant case, the Veteran is found not to be credible not because of the absence of contemporaneous medical evidence but because of his inconsistent statements.  The Veteran contends that he has had back problems since his back was injured in a jeep accident in service in 1966; however, private medical records in April 2000 report the Veteran denied having a specific back injury.  On VA examination in May 2006, the Veteran could not recall a low back injury or treatment during service.  While the Board is not questioning whether the jeep accident occurred in service, the Veteran upon release from active duty in Oakland, California indicated his medical condition did not change since his separation examination on March 10, 1966, which evaluated his spine as normal.  

The pertinent service records show that on March 24, 1966, the Camp Saint Barbara Dispensary issued the Veteran a Medical Clearance Certificate to travel to the United States.  He left Korea on March 29, 1966 and was released from active duty on March 30, 1966 in Oakland, California.  DA Form 1811, "Physical and Mental Status on Release from Active Service" dated March 30, 1966, indicates that the Veteran's physical condition physically qualified him for separation.  His physical profile at the date of separation was "111111A".  Upon separation from service, the Veteran signed PC Form 41, in Oakland, California, indicating that his medical condition did not change since his last medical examination on March 10, 1966.  Therefore based on the inconsistent statements, the Board finds the Veteran is not credible to the extent he alleges continuity of symptomatology of a low back disability since service.  As for his wife's contention that he injured his back during the jeep accident, she is not competent to state that the Veteran injured his back during the jeep accident as she did not witness the accident and only relied on what the Veteran told her.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

After service, the records first show back pain in July 1999.  The absence of any clinical evidence for decades after service weighs against a finding that the Veteran's current low back disability, to include degenerative disc disease was present in service or immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Although the Veteran and his wife as lay people are competent to describe symptoms they can observe, a low back disability to include degenerative disc disease is not a simple medical condition that they can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Nor is it a simple medical condition they are competent to offer an opinion on.  

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent documented symptomatology pertaining to a low back disorder before July 1999.  

Whereas here, the determinative question involves a question of causation, competent evidence is required to substantiate the claim.  The competent post-service evidence consists of private medical records dated from 1996 to 2006, and VA examination in May 2006 and in October 2011.  The records first show the Veteran complained of back pain in July 1999.  Subsequent records show ongoing treatment for the low back disability.  In September 1999, the examiner indicated the Veteran had mild back pain, noting that the Veteran had occasional back pain in the past year.  A MRI in May 2001 shows mild disc bulging at L4-5, L2-3, and L1-2.  In August 2004, the Veteran had an impression of lumbar disc disease.  In May 2005 he incurred a lumbar strain while doing yard work.  

On VA examination in May 2006, the examiner noted the Veteran was treated for low back spasm during service in November 1965 and after discharge worked for 28 years in the coal mines where heavy lifting was the norm.  The Veteran presented a history of progressive back pain which culminated in 1999, when he was unable to walk.  Accompanying x-ray in May 2006 shows degenerative changes were most prominent at L2 and L2-3 and there were probable apophyseal degenerative changes at L4-5.  The impression was degenerative disc disease most pronounced at L1-2 and L2-3.  The diagnosis was herniated L3-4.  The examiner was of the opinion that the Veteran's current back disability is not due to service as the Veteran had no recollection of history or treatment in service and if service caused his herniated L3-4 he would not have been able to work as a coalminer for 28 years.  The examiner was of the opinion that the cause of the current back disability was the Veteran's reported history of sub acute progression culminating in severe pain in 1999 which prevented him from walking.  

On VA examination in October 2011, the examiner noted the Veteran had back pain during service and the Veteran reported his back pain began after service in 1968.  The examiner noted that the examiner who conducted the May 2006 VA examination was no longer with VA.  The October 2011 examiner was of the opinion that the low back disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner's rationale was that service treatment records show the Veteran had a back spasm in November 5, 1965, which was an acute and self limited condition, which was treated with Robaxin, ASA, and rest.  The examiner noted the Veteran had no documented chronic lower back condition, including degenerative disc disease, L1-2 and L2-3 and treatment while in service.  The examiner was of the opinion that degeneration of the lumbar spine was more likely due to his prolonged heavy duty job in the coal mines and a part of generalized degeneration due to age.  

For these reasons, the VA opinions, which are uncontroverted by the competent and credible evidence of record, are persuasive and weigh against the claim for service connection for a low back disorder, to include degenerative disc disease.  As the preponderance of the evidence is against the claim of service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


